    Case 1:19-cv-10999-NLH Document 13 Filed 04/06/21 Page 1 of 7 PageID: 278




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


    CATHERINE MARTINO,
                                         1:19-cv-10999-NLH
         Plaintiff,
                                         MEMORANDUM OPINION & ORDER
              v.

    COMMISSIONER OF SOCIAL
    SECURITY,

         Defendant.



APPEARANCES:

CATHERINE MARTINO
26 POSSUM HOLLOW
SOUTHAMPTON, NJ 08088

        Plaintiff appearing pro se

HILLMAN, District Judge

        WHEREAS, pending before the Court is the motion of

Plaintiff, Catherine Martino, appearing pro se, for summary

judgment against Defendant Commissioner of Social Security; and

        WHEREAS, Plaintiff contends that she is entitled to summary

judgment in her favor on her social security appeal; and

        WHEREAS, in support of her motion, Plaintiff refers the

Court to Docket No. 8, which is Plaintiff’s “AFFIDAVIT and

request for clerk’s entry of default”; 1 and



1 Previously, Plaintiff filed a motion for default judgment, but
the Court denied that motion because Plaintiff had not first
    Case 1:19-cv-10999-NLH Document 13 Filed 04/06/21 Page 2 of 7 PageID: 279



       WHEREAS, the Clerk entered default against Defendant on

October 10, 2019; and

       WHEREAS, after the Clerk entered default, Plaintiff filed

the instant motion for summary judgment; but

       WHEREAS, the Court finds Plaintiff’s motion to be

procedurally and substantively improper; and

       WHEREAS, Plaintiff’s motion for summary judgment should be

more appropriately classified as a motion for default judgment

because that is the next step under Federal Civil Procedure Rule

55 in obtaining a judgment after a Clerk’s entry of default has

been entered, see Fed. R. Civ. P. 55(b) (explaining that after

the Clerk has entered the party’s default, a plaintiff may then

obtain a judgment by default by either (1) asking the Clerk to

enter judgment, if the judgment is a sum certain, or (2)

applying to the Court); and

       WHEREAS, Plaintiff’s motion, even if it is construed as a

motion for default judgment, substantively fails to demonstrate

that she is entitled to judgment in her favor; 2 and


obtained a clerk’s entry of default.           See Docket No. 7; Fed. R.
Civ. P. 55(b).
2 See Local Civil Rules 7.1(d) and 7.2; Fed. R. Civ. P. 55(d)
(providing that “[a] default judgment may be entered against the
United States, its officers, or its agencies only if the
claimant establishes a claim or right to relief by evidence that
satisfies the court.”); Franklin v. National Maritime Union of
America, (MEBA/NMU), Civ. No. 91-480, 1991 WL 131182, *1
(D.N.J. July 16, 1991) (quoting 10 Wright, Miller & Kane,
Federal Practice and Procedure § 2685 (1983)) (explaining that
                                          2
 Case 1:19-cv-10999-NLH Document 13 Filed 04/06/21 Page 3 of 7 PageID: 280



      WHEREAS, under 42 U.S.C. § 405(g), Congress provided for

judicial review of the Commissioner’s decision to deny a

complainant’s application for social security benefits, Ventura

v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), and a reviewing

court must uphold the Commissioner’s factual decisions where

they are supported by “substantial evidence,” 42 U.S.C. §§

405(g), 1383(c)(3); Fargnoli v. Massanari, 247 F.3d 34, 38 (3d

Cir. 2001); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000);

and

      WHEREAS, substantial evidence means “such relevant evidence

as a reasonable mind might accept as adequate to support a

conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. V. NLRB, 305 U.S. 197, 229

(1938)), and the inquiry is not whether the reviewing court

would have made the same determination, but whether the

Commissioner’s conclusion was reasonable, Brown v. Bowen, 845

F.2d 1211, 1213 (3d Cir. 1988); and

      WHEREAS, Plaintiff argues that although the Commissioner

found that her ADHD was a severe medical condition, the



when considering an application for entry of a default judgment
under Rule 55(b)(2), the Court is “required to exercise ‘sound
judicial discretion’ in deciding whether the judgment should be
entered [and] ‘[t]his element of discretion makes it clear that
the party making the request is not entitled to a default
judgment as of right, even when defendant is technically in
default and that fact has been noted under Rule 55(a)’”).

                                       3
 Case 1:19-cv-10999-NLH Document 13 Filed 04/06/21 Page 4 of 7 PageID: 281



Commissioner determined that Plaintiff is not limited by her

condition (Docket No. 8 at 5); and

     WHEREAS, Plaintiff argues that she is severely limited and

totally disabled by her impairment (Id.); but

     WHEREAS, even though Plaintiff provides the ALJ’s decision

(Docket No. 1-2 at 29-42) and over 100 pages of medical and

other evidence in support of her motion, Plaintiff fails to

specify which findings in the ALJ’s decision were in error; and

     WHEREAS, Plaintiff’s motion presents an overall

disagreement with the ALJ’s decision, which is not sufficient to

meet her burden of showing that the decision is not supported by

substantial evidence, see Perkins v. Barnhart, 79 F. App’x 512,

514–15 (3d Cir. 2003) (“Perkins's argument here amounts to no

more than a disagreement with the ALJ's decision, which is

soundly supported by substantial evidence.”); Moody v.

Commissioner of Social Security Administration, 2016 WL 7424117,

at *8 (D.N.J. 2016) (“[M]ere disagreement with the weight the

ALJ placed on the opinion is not enough for remand.”); and

     WHEREAS, this Court cannot independently assess the record

evidence to determine whether Plaintiff meets all the

requirements for social security disability benefits, see

Williams, 970 F.2d at 1182 (explaining that in terms of judicial

review, a district court is not “empowered to weigh the evidence



                                       4
    Case 1:19-cv-10999-NLH Document 13 Filed 04/06/21 Page 5 of 7 PageID: 282



or substitute its conclusions for those of the fact-finder”);

and

       WHEREAS, the Court also notes that default judgments are

disfavored and any doubts concerning whether a default should be

vacated “should be resolved in favor of setting aside the

default and reaching a decision on the merits,” Gross v. Stereo

Component Systems, Inc., 700 F.2d 120, 122 (3d Cir. 1983)

(citing Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir. 1982));

and

       WHEREAS, the Court further notes that when Plaintiff filed

her complaint, she also filed an application to proceed without

prepayment of fees (“in forma pauperis” or “IFP” application),

and pursuant to 28 U.S.C. § 1915(a)(1), a court may allow a

litigant to proceed without prepayment of fees if she submits a

proper IFP application; and

       WHEREAS, on April 29, 2019, Plaintiff’s IFP application was

granted, and the court directed the Clerk to file Plaintiff’s

complaint without prepayment of fees (Docket No. 2); 3 but

       WHEREAS, the Court recognizes that the Order granting

Plaintiff’s IFP application did not direct the “the clerk issue

a summons and the U.S. Marshal serve a copy of the complaint,

summons and this order upon the defendant(s) as directed by the



3   This action was reassigned to this Court on September 23, 2019.

                                          5
    Case 1:19-cv-10999-NLH Document 13 Filed 04/06/21 Page 6 of 7 PageID: 283



plaintiff(s). All costs of service shall be advanced by the

United States,” see AO 240A (Rev. 01/09; NJ 06/17; NJ 12/20),

which is required when a court grants a pro se plaintiff’s IFP

application, see Boniella v. Commissioner Social Security, 317

F. App’x 268 (3d Cir. 2009) (explaining that as a pro se

litigant proceeding in forma pauperis, the plaintiff was not

responsible for the service of process, and the district court

abused its discretion in dismissing the plaintiff’s complaint

for lack of service on the defendant because the court was

obligated to appoint a United States marshal to effect service)

(citing 28 U.S.C. § 1915(d) (“The officers of the court shall

issue and serve all process[.]”); Fed. R. Civ. P. 4(c)(3) (“At

the plaintiff’s request, the court may order that service be

made by a United States marshal or deputy marshal or by a person

specially appointed by the court.          The court must so order if

the plaintiff is authorized to proceed in forma pauperis under

28 U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.”); and

       WHEREAS, even though Plaintiff attempted to serve Defendant

via certified mail (Docket No. 4), 4 and the Clerk deemed that




4 Plaintiff has provided the certified mail receipts for her
payment of postage for her packages to the U.S. Attorney Office
in Camden, New Jersey, the U.S. Attorney General in Washington,
D.C., and the “Commissioner of Social Security Administration”
in Philadelphia, PA. (Docket No. 8 at 115.) Plaintiff,
however, has not provided proof that those packages were
successfully delivered to those parties. The current tracking
                                          6
  Case 1:19-cv-10999-NLH Document 13 Filed 04/06/21 Page 7 of 7 PageID: 284



 service sufficient because it granted Plaintiff’s request for a

 Clerk’s entry of default, see Fed. R. Civ. P. 4(i), this Court

 finds that proper service must be made by the U.S. Marshal as

 required by statute and the federal rules;

      THEREFORE,

      IT IS on this     5th    day of       April     , 2021

      ORDERED that Plaintiff’s Motion for Summary Judgment [10]

 be, and the same hereby is, DENIED WITHOUT PREJUDICE; and it is

 further

      ORDERED that the Clerk’s entry of default be, and the same

 hereby is, VACATED; and it is finally

      ORDERED that the Clerk shall re-issue summons, and the U.S.

 Marshal serve a copy of the complaint, summons and this order

 upon Defendant as directed by Plaintiff.        All costs of service

 shall be advanced by the United States.



                                               s/ Noel L. Hillman
At Camden, New Jersey                       NOEL L. HILLMAN, U.S.D.J.




 information from the U.S. Postal Service shows “status not
 available” for each of the three certified mail receipts.

                                        7
